

Exhibit 10.1      
 
ASSET PURCHASE AND LICENSE AGREEMENT
 
 


THIS ASSET PURCHASE AND LICENSE AGREEMENT (this “Agreement”) is made and entered
into as of this May 16, 2011 (the “Effective Date”) by and between Human
Pheromone Sciences, Inc., a California corporation (“Grantor”) and CrowdGather
Inc., a Nevada corporation (“Grantee”), individually “the Party, together “the
Parties”;
 
WHEREAS, Grantor is the owner of, or otherwise controls, the domain name “Erox”,
the  trademark “Erox” in the United States and selected other countries in the
world, as further detailed in Schedule A (collectively, “Erox Brand Assets”);
 
WHEREAS, Grantor has know-how relevant to, and has been granted U.S and foreign
patents for, the use of Androstadienone (AND), has licensed or sold AND combined
with Estratetraenol (TET) to other companies for inclusion in their products,
and has a patent application pending for the use of the compound Muricin
Aglycone (“ER 303”), as further detailed in Schedule B (collectively, “the
Grantor Technology Assets”);
 
WHEREAS, Grantee desires to acquire the Erox Brand Assets;
 
WHEREAS,  Grantee desires to receive the requisite licenses in and to the
Grantor Technology Assets to make, use, sell, market, import, and distribute a
fragranced product that includes a combination of Androstadienone,
Estratetraenol and ER 303 (“the EROX Product”), which will be sold and
distributed in the Field, as defined below, and further desires to receive an
exclusive license in and to the Grantor Technology Assets to exclusively make,
use, sell, market, import, and distribute the EROX Product in the Exclusive
Field, as defined below;
 
WHERAS, Grantee desires to retain Grantor to assist in the development,
manufacture, and shipping of the EROX Product, which is the subject of a
separate and independent Consulting Services Agreement to be concurrently
executed with the Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
 
(a)           I.           Definitions.
 
As used in this Agreement, the following terms and phrases shall have the
following meanings:
 
 
1.
“Affiliate” shall mean any entity, including any individual, trust, corporation,
partnership, joint venture, limited liability company, association,
unincorporation organization, non-profit, or other legal entity, that on or
after the Effective Date directly or indirectly controls, is controlled by or is
under common control with Grantee, whether through the ownership of securities,
as a result of contract or otherwise, it being understood that the ownership of
securities or other instruments representing fifty percent (50%) or more of the
outstanding voting power of a particular entity shall conclusively constitute
control for purposes of this definition (or less if the country of incorporation
or the country of domicile of the entity require s that foreign ownership be
less than fifty percent (50%)).

 
 
 

--------------------------------------------------------------------------------

 

 
2.
“Agreement” shall have the meaning set forth in the Introduction hereof.

 
 
3.
“Bankruptcy” of either Party shall mean any of the following events:

 
 
(a)
Such Party is unable to pay its debts as they come due or such Party fails to
have assets (both tangible and intangible) with a fair salable value in excess
of the amount required to pay the probable liability on its respective existing
debts for a period of more than ninety (90) days (“Insolvency”);

 
 
(b)
The institution by such Party of proceedings to be adjudicated as bankrupt, or
insolvent or the consent by such Party to the institution of bankruptcy or
Insolvency proceedings against such Party or the filing by such Party of a
petition or answer or consent seeking reorganization or release under any
applicable law, or the consent by such Party to the filing of any such petition
or the appointment of a receiver, liquidator, assignee, trustee, or other
similar official of such Party, or of any substantial part of such Party's
property, or the making by such Party of an assignment for the benefit of
creditors, or the taking of action by such Party in furtherance of any such
action; or

 
 
(c)
The institution, consent, or the filing by (or against) such Party of any
composition, reorganization, or bankruptcy liquidation proceedings under
applicable law.

 
 
4.
“Confidential Information” shall mean all proprietary and confidential
information disclosed by a Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to, or in connection with this Agreement,
including, without limitation, any information disclosed in contemplation of
this Agreement prior to the Effective Date, regardless of the form or manner of
disclosure.  “Confidential Information” shall not include information:  (a) of
which the Receiving Party was rightfully in possession prior to disclosure, as
evidenced by appropriate contemporaneou s documentation; (b) that was
independently developed by employees or agents of the Receiving Party without
the benefit of Confidential Information provided by the Disclosing Party, as
evidenced by appropriate contemporaneous documentation; (c) that the Receiving
Party rightfully receives from a third party not owing a duty of confidentiality
to the Disclosing Party; (d) that is or becomes publicly available without fault
of the Receiving Party; (e) that is published incident to patent application
prosecution; or (f) that the Parties agree in writing will not be treated as
Confidential Information.

 
 
5.
“Disclosing Party” shall have the meaning set forth in the definition of
Confidential Information hereof.

 
 
6.
“Distributors” shall mean any Grantee agent, representative, or other third
party having an agreement with Grantee to promote, advertise, sell, and/or
distribute the EROX Product

 
 
7.
“Effective Date” shall have the meaning set forth in the Introduction hereof.

 
 
- 2 -

--------------------------------------------------------------------------------

 

 
8.
“EROX Brand Assets” shall include those U.S. and foreign trademarks and domain
names listed in Schedule A.

 
 
9.
“EROX Product” shall be defined as any product incorporating the Grantor
Technology Assets (now existing or hereafter devised) which meet the
specifications provided in Schedule B of the Consulting Services Agreement.

 
 
10.
“Exclusive Field” shall mean, and be limited to the manufacturing, using,
selling, offering for sale, distributing, exporting, importing or otherwise
commercially exploiting the EROX Product (a) through online affiliate marketing
programs and (b) through adult content and accessory sex-based Internet   .

 
 
11.
“Field” shall mean any commercial, industrial, or consumer market that is
accessible through any distribution channel other than the Exclusive Field.

 
 
12.
“Grantee” shall have the meaning set forth in the Introduction hereof.

 
 
13.
“Grantee Indemnities” shall mean Grantee and its directors, officers, employees,
Affiliates and agents.

 
 
14.
“Grantor” shall have the meaning set forth in the Introduction hereof.

 
 
15.
“Grantor Indemnities” shall mean Grantor and its directors, officers, employees,
Affiliates and agents.

 
 
16.
“Grantor Technology Assets” shall include those U.S. and foreign patents and
patent applications listed in Schedule B.

 
 
17.
“Indemnified Party” shall mean the Party seeking indemnification.

 
 
18.
“Indemnifying Party” shall mean the Party indemnifying the Indemnified Party.

 
 
19.
“Infringes” shall mean impairs, dilutes, misappropriates, or otherwise violates.

 
 
20.
“Insolvency” shall have the meaning set forth in the definition of Bankruptcy
hereof.

 
 
21.
“Receiving Party” shall have the meaning set forth in the definition of
Confidential Information hereof.

 
 
22.
“Term” shall have the meaning set forth in Section 9.1 hereof.

 
 
23.
“Territory” shall mean all countries, territories and possessions worldwide.

 
II.
Grant.

 
2.1           Assignment.  Subject to the terms and conditions of this
Agreement, Grantor hereby assigns, sells, transfers and quitclaims to Grantee
the full right, title, and interest in and to the Erox Brand Assets, and all
goodwill associated therewith. Grantor further agrees, to execute all the
requisite documentation required to effectuate the transfer of rights, including
any and all assignment agreements, without further or additional compensation.
Since erox.com is currently the Company’s e-mail address, Grantor agrees to
allow 120 days for changeover so that the Grantor a can notify all of its
customers of the Grantor of its new e-mail addresses.  Provided the $50,000
portion of the Advance Payment for the EROX Brand Assets have been paid (as per
Section 3.1 below), to the extent Grantor is unable or does not effect the
foregoing acts required to transfer rights to Grantee, Grantor hereby
irrevocably grants Grantee full power of attorney to effect the foregoing, and
such power shall be deemed coupled with an interest. Grantor covenants and
agrees that, after such transfer, Grantor will no longer have any right to use
the EROX Brand Assets for any purpose, or authorize any other party to use the
EROX Brand Assets for any purpose, nor will it have any right to restrict
Grantee from using the EROX Brand Assets for any purpose whatsoever; provided,
however, Grantee agrees that it shall never market, sell, promote or otherwise
distribute any product bearing the EROX Brand Assets as a pharmaceutical
product.

 
- 3 -

--------------------------------------------------------------------------------

 

2.2           Exclusive License Grant.  Subject to the terms and conditions of
this Agreement, Grantor hereby grants to Grantee an exclusive, royalty-free,
fully paid up right to the Grantor Technology Assets for the purpose of making,
having made, using, selling, offering for sale, distributing, exporting,
importing, manufacturing or otherwise commercially exploiting the EROX Product
in the Territory within the Exclusive Field for the Term of this Agreement
(“Exclusive Rights”).  Notwithstanding the above, if, and only if, the June 20,
2009 Supply, License, and Distribution Agreement between Grantor and Pheromone
International Co., Ltd. is in full force and effect, Grantee’s Exclusive Rights
shall not include the right to make, have made, use, sell, offer for sale,
distribute, export, import or otherwise commercially exploit the EROX Product in
Taiwan.
 
2.3           Non-Exclusive License Grant.  Subject to the terms and conditions
of this Agreement, Grantor hereby grants to Grantee a non-exclusive,
non-assignable royalty-free, fully paid up right in the Grantor Technology
Assets for the purpose of making, having made, using, selling, offering for
sale, distributing, exporting, manufacturing or otherwise commercially
exploiting the EROX Product in the Territory within the Field for the Term of
this Agreement (“Non-Exclusive Rights”).   Notwithstanding the above, if, and
only if, the June 20, 2009 Supply, License, and Distribution Agreement between
Grantor and Pheromone International Co., Ltd. is in full force and effect,
Grantee’s Non-Exclusive Rights shall not include the right to make, have made,
use, sell, offer for sale, distribute, export, import, manufacture or otherwise
commercially exploit the EROX Product in Taiwan.
 
2.4           No Right to Sublicense.  Except as expressly provided for in this
Agreement, neither Grantee nor its Affiliates shall, without Grantor’s prior
written approval, which shall not be unreasonably withheld, have the right to
sub-license any of the Grantor Technology Assets in accordance with Sections 2.2
and 2.3 hereof.  Any sub-license agreement authorized in writing by Grantor
shall be consistent with the terms and conditions of this
Agreement.  Notwithstanding the above, nothing in this Section 2.4 shall
prohibit, restrain, or otherwise prevent Grantee from selling, distributing,
manufacturing or marketing the EROX Product through Affiliates or Distributors.
 
2.           III.           Loan to Grantor/Initial EROX Product/Disposition of
Loan
 
3.1.           Advance Payment to Grantor.  In consideration of this Agreement,
Grantee shall make an advanced payment to Grantor of one hundred thousand U. S.
dollars (US$100,000) (the “Advance Payment”) as of the Effective Date. The
Advance Payment shall apply as follows:
 
(a) $49,900.00 shall be applied as the Purchase Price for the EROX Brand Assets,
which shall be considered 100% allocated towards good will with 0% being
allocated to personal property;
 
(b) $100.00 shall be applied as the fee for the services rendered under the
Consulting Agreement; and

 
- 4 -

--------------------------------------------------------------------------------

 

 
(c) $50,000 shall be applied to the purchase of Grantor’s Common Stock as per
Section 3.3 below.
 
Grantor shall be fully, completely, and solely responsible for all federal,
state, municipal, regulatory, local, or other taxes related to, or arising from,
the Advance Payment.
 
3.2           Initial EROX Product.  Pursuant to a separate and independent
Consulting Services Agreement being executed concurrently herewith, Grantor will
assist Grantor with the development of the EROX Product, including sourcing the
materials, identifying qualified manufacturers and logistics support, finalizing
the fragrance, packaging, procurement and filling of the EROX Product, and
arranging for a fulfillment service in accordance with the Erox Product
specifications provided in Schedule B of the Consulting Services Agreement and
in accordance with terms to be agreed between the Grantee and third party
manufacturing, logistics, and/or fulfillment services.
 
3.3           Disposition of Advance Payment.  As per Section 3.1 above, within
30 days of receipt of the EROX Product from the Consultant, Grantee shall issue
an Acceptance Certificate or request changes to the EROX Product; not later than
60 days from the end of such thirty (30) day period Grantee agrees to apply
$50,000 of the Advance payment as an Asset Acquisition cost and a paid up
development fee. The remaining $50,000 of the Advance Payment will be converted
into restricted common stock of the Grantor.  The number of shares of the
Grantor’s Common Stock to be issued to Grantee shall be calculated by dividing
$50,000 by the closing price of the Grantor’s Common Stock on such six tieth
(60) day. If such day is not a Trading Day (a day on which the New York Stock
Exchange is open for business) it shall be calculated by using the closing price
the next such Trading Day.
 
All notification provisions and requirements herein shall be determined in
accordance with Section 9.1 of this Agreement.


3.           IV.           Ownership, Maintenance, and Enforcement of
Intellectual Property.
 
4.1           Ownership of Grantor Technology Assets.  Grantee acknowledges and
agrees, that as between the Parties, Grantor owns all right, title, and interest
in and to the Grantor Technology Assets and Grantee shall have no rights thereto
beyond the licenses granted in Sections 2.2-2.4 hereof.
 
4.2           Ownership of Intellectual Property Developed by Grantee.  Grantor
acknowledges and agrees, that Grantee owns all right, title, and interest in and
to any intellectual property, including know-how, designs, formulas, compounds,
patentable inventions, trademarks, or brands (“Intellectual Property”), invented
or developed solely by Grantee, by Grantee’s Affiliates, by employees thereof,
or by a third party working as a contractor or under Grantee’s guidance,
supervision or control (“Grantee Developed Intellectual Property”) prior to the
Effective Date of this Agreement or during the Term of this Agreement, except
for any Intellectual Property that is directly related to changes or
modifications in the chemical formula of the androstadienone and/or
estratetraenol compounds (“Pheromone Compound”).
 
4.3           Ownership of Jointly Developed Intellectual Property.  Grantor
acknowledges and agrees, that except for any Intellectual Property constituting
a derivative of the Pheromone Compound , Grantee shall own all right, title, and
interest in and to any Intellectual Property that is jointly developed or
invented by employees or contractors of Grantee and Grantor; provided, however,
that Grantee shall grant Grantor a royalty-free, perpetual, irrevocable license
to such Jointly Developed Intellectual Property for any and all uses by Grantor
outside the Exclusive Field as app ropriate.

 
- 5 -

--------------------------------------------------------------------------------

 

4.4           Ownership of the Erox Brand Assets. Grantee will be responsible
for maintain, at its expense, any and all of the Erox Brand Assets.  Grantor
agrees to assist Grantee in executing all of the administrative, legal, or other
documentation necessary or beneficial to enabling Grantee to secure its rights
in the Erox Brand Assets.  In the event Grantee chooses not to maintain the Erox
Brand Assets, Grantee shall use its best efforts to provide Grantor with sixty
(60) days notice to enable Grantor to make an offer to reacquire the Erox Brand
Assets and maintain the Erox Brand Assets.


4.5           Enforcement. Upon written notice to Grantor, Grantee may take
steps to stop a third party who is selling a product that does or will compete
with the EROX Product sold or being developed by Grantee or any of its
Affiliates (“Third Party Infringer”) from infringing an issued patent falling
within the definition of Grantor Technology Assets by providing Grantor with an
opinion from a law firm, reasonably acceptable to Grantor, stating that, based
on the facts and circumstances, such third party is infringing a Patent.  In the
event Grantor receives such opinion, Grantee shall have the right to initiate
legal proceedings against any such Third-Party Infringer at Grantee’s sole
expense, unless Grantor, not later than ninety (90) days after receipt of such
notice, either (i) causes such infringement to cease or (ii) initiates legal
proceedings against the Third Party Infringer.  If Grantee exercises such right
to commence suit, Grantor agrees to be a party if required to establish subject
matter jurisdiction and agrees to cooperate reasonably with Grantee in such suit
at Grantee’s sole expense.  Any proposed disposition or settlement of a legal
proceeding filed by Grantee to enforce any issued patent falling within the
definition of Grantor Technology Assets against any Third-Party Infringer shall
be subject to Grantor’s prior written approval, which approval shall not be
unreasonably withheld or delayed.  Notwithstanding the foregoing, Grantee’s
rights under this Section shall apply only to claims of Grantor Technology
Assets that are exclusively licensed to Grantee under this Agreement a nd only
in the Exclusive Field and Territory which are exclusively licensed to Grantee
under this Agreement.  Any proposed disposition or settlement of a legal
proceeding filed by Grantor to enforce any issued patent falling within the
definition of Grantor Technology Assets and within the Exclusive Field against
any Third-Party Infringer shall be subject to Grantee’s prior written approval,
which approval shall not be unreasonably withheld or delayed, if such
disposition or settlement would materially affect or modify the Grantee’s rights
or obligations under this Agreement. To the extent that any judgment or license
fees are obtained from such Third-Party Infringer as a result of such action,
Grantee’s reasonable attorneys fees and out of pocket expenses shall be
reimbursed first out of such proceeds, plus an interest at a rate of 10% per
annum on advanced out of pocket expenses.


(a)           V.           Representations, Warranties, and Covenants.
 
5.1           Grantor’s Representations and Warranties.  Grantor hereby
represents and warrants that:
 
(a)           Grantor is a corporation validly existing and in good standing
under the laws of the jurisdiction of its organization.
 
(b)           The Grantor represents and warrants that Grantor is the owner of,
or otherwise controls, all right, title and interest in and to the EROX Brand
Assets, the Grantor Technology Assets, and the EROX Product, and further
represents and warrants that it has the right to grant to Grantee the rights
contemplated in this Agreement.
 
(c)           Neither the execution, delivery or performance of this Agreement
when so executed (with or without the giving of notice, the lapse of time, or
both) nor the consummation of the transactions contemplated hereby:  (i) will
conflict with any provision of the organizational charter or bylaws of Grantor;
(ii) will conflict with, will result in a breach of, or will constitute a
default under any applicable law, judgment, order, ordinance, decree, rule,
regulation or ruling of any court or governmental instrumentality; (iii) will
result in a breach of, will conflict with, will constitute a default under or
will permit any party to terminate, modify, accelerate the performance of or
cancel the terms of, any contract to which Grantor is a party or by which
Grantor m ay be bound; or (iv) will create any lien upon any of the EROX Brand
Assets, the Grantor Technology Assets or the EROX Product.

 
- 6 -

--------------------------------------------------------------------------------

 

(d)           The Grantor, to the best of its knowledge, using, manufacturing,
having made, importing, selling, offering for sale, or otherwise commercially
exploiting the EROX Product will not infringe any patent or other proprietary
right of third parties.
 
(e)           The Grantor also represents and warrants that to the best of its
knowledge, as of the Effective Date, the Grantor Confidential Information is
sufficient, accurate and correct.
 
(f)           The Grantor will take every commercially reasonable action to
preserve the security, confidentiality, and value of all information regarding
the EROX Product.
 
(g)           The Grantor represents and warrants that, to the best of its
knowledge, it has received the requisite management, board of directors, and/or
shareholder approvals, if any, required to legally transfer, grant, or otherwise
convey the rights herein to Grantee and all necessary actions on the part of
Grantor have been duly and validly taken to authorize the execution, delivery
and performance of this Agreement without the requirement of consent from any
other party. This Agreement has been duly executed and delivered by Grantor and
constitutes the legal, valid and binding obligation of Grantor enforceable
against Grantor, and will constitute a valid and binding obligation of Grantor,
enforceable in accordance with its terms, except as provided by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general equitable principles.
 
(h)           The Grantor has filed or has caused to be filed, to the best of
its knowledge , all federal, state, county, local or city Tax Returns affecting
the EROX Brand Assets which are required to be filed by Grantor, and all Tax
assessments and other governmental charges which are due and payable have been
timely paid.  To Grantor’s knowledge, there are no tax liens upon the EROX Brand
Assets.  With respect to the EROX Brand Assets all tax reports filed by Grantor
fairly reflect the taxes of Grantor for the periods covered thereby and the
Grantor has received no notice of any tax deficiency or delinquency.
 
(i)           As of the closing, to the best of its knowledge, there are no
actions, suits, proceedings, orders or claims pending or threatened against
Grantor, or pending or threatened by Grantor against any third party, at law or
in equity, or before or by any governmental department, commission, board,
bureau, agency or instrumentality which relate to, or in any way affect, the
EPOX Branded Assets (including, without limitation, any actions, suits,
proceedings or investigations with respect to the transactions contemplated by
this Agreement).  Grantor is not subject to any judgment, order or decree of any
court or other governmental agency, and Grantor has received no written opinion
or memorandum from legal counsel to the effect that it is exposed, from a legal
standpoint, to any liability which relates to, or in any way affects, the EPOX
Branded Assets, the Grantor Technology Assets, and/or the EROX Product.
 
(j)           No insolvency proceedings of any character, including, without
limitation, bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, affecting the EROX Brand Assets are
pending, or to Grantor’s knowledge, threatened, and Grantor has made no
assignment for the benefit of creditors, nor taken any action with a view to, or
which would constitute a basis for, the institution of any such insolvency
proceedings.
 
 
- 7 -

--------------------------------------------------------------------------------

 

(k)           There are no existing agreements with, options or rights of, or
commitments to any Person, other than to Grantee, to acquire any of the EROX
Brand Assets or any interest therein.
 
(l)            To the best of its knowledge, no representation or warranty by
Grantor contained in this Agreement in any certificate furnished pursuant to
this Agreement, contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact necessary, in light of
the circumstances under which it was or will be made, in order to make the
statements herein or therein made not misleading.
 
(b)           VI.           Indemnification.
 
6.1           Indemnification by Grantor.  The Grantor shall defend, indemnify
and hold harmless Grantee from and against any and all Losses which the Grantee
may suffer or incur by reason of:
 
(a)           Any material breach by Grantor of any of its representations,
warranties, agreements, or covenants contained in this Agreement;
 
(b)           Any third party claim of harm or injury arising out of related to,
or in connection with a product recall or the manufacture of the EROX Product
that is attributable to the Pheromone Compounds (“Product Claim”); provided,
however, that such Product Claim is not a result of any modification,
alteration, enhancement, or combination undertaken, authorized, or otherwise
implemented by Grantee (for which Grantor shall not be required to indemnify and
hold harmless Grantee);
 
(c)            Any Grantor Indemnified Claim that the manufacture, use,
distribution, importation, offering for sale, or sale of any of the EROX
Products infringes upon or violates any patent, trademark, copyright, trade
secret or other proprietary rights of any third party (“IP Claim”) so long as
such IP Claim is only based upon the EROX Product as designed by Grantor and not
based on any modifications made by Grantee;
 
(d)           Any injury or alleged injury to any person (including death) or to
the property of any person not a party hereto arising out of the gross
negligence or intentional act or omission of Grantor, its employees or agents
relating to the EROX Product or Grantor Technology Assets;
 
(e)           The enforcement of Grantee’s indemnification rights hereunder; or
 
(f)           Any action taken by or on behalf of Grantor’s shareholders with
respect to this Agreement or the rights transferred or conveyed by this
Agreement.
 
6.2           Indemnification by Grantee. Grantee shall defend, indemnify and
hold harmless Grantor   from and against any and all Losses, which any Grantor
may suffer or incur by reason of:
 
(a)           Any material breach by Grantee of its representations, warranties,
agreements, or covenants contained in this Agreement or by the willful
misconduct of Grantee;
 
(b)           Any third party claim of harm or injury arising out of, related
to, or in connection with a product recall or the manufacture of the EROX
Products arising from, and solely related to, the modification, alteration,
enhancement or combination of the EROX Product undertaken, authorized or
otherwise implemented by Grantee;

 
- 8 -

--------------------------------------------------------------------------------

 

(c)           Any injury or alleged injury to any person (including death) or to
the property of any person not a party hereto arising out of the gross
negligence or intentional act or omission of Grantee, its employees or agents
relating to the manufacture, use or sale of any of the EROX Products;
 
(d)           Any injury or alleged injury to any person (including death) or to
the property of any person not a party hereto arising out of the use of the EROX
Products in the Territory arising from a use that is not authorized by Grantor;
 
(e)           The use, manufacture, promotion, marketing and sale of the EROX
Products by Grantee, its Affiliates, its Distributors, retailers and customers,
provided such a claim is not a Product Claim; or
 
(f)           The enforcement of Grantor’s indemnification rights hereunder.
 
6.3           Indemnification Procedures.
 
(a)           The Indemnified Party pursuant to this Article VII shall promptly
notify the Indemnifying Party, in writing, of a claim covered by the
indemnification provisions of Section 6.1 or 6.2 (“Claim”) and shall describe
such Claim in reasonable detail.
 
(b)           The Indemnifying Party shall have a right within thirty (30) days
after receipt of such written notice to take control, through counsel of its own
choosing (but reasonably acceptable to the Indemnified Party) and at its own
cost, the settlement, or defense thereof unless: (i) the Indemnifying Party is
also a party to the proceeding and the Indemnified Party determines in good
faith that joint representation would be inappropriate; or (ii) the Indemnifying
Party fails to provide reasonable assurance to the Indemnified Party of its
financial capacity to defend such proceeding, and provide indemnification with
respect thereto.  The Indemnifying Party shall not, without the written consent
of the Indemnified Party (which consent shall not be unreasonably withhe ld,
delayed, or conditioned), settle or compromise any Claim, unless such settlement
or compromise includes an unconditional release of the Indemnified Party.  If
the Indemnifying Party does not notify the Indemnified Party within thirty (30)
days after the receipt of written notice of a Claim of indemnity hereunder that
it elects to undertake the defense thereof, the Indemnified Party shall have the
right to contest, settle, or compromise the Claim but shall not pay or settle
any such Claim without the consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, delayed, or conditioned).
 
(c)           The Indemnifying Party and the Indemnified Party shall cooperate
fully in all aspects of any investigation, defense, pre-trial activities, trial,
compromise, settlement, or discharge of any Claim in respect of which indemnity
is sought pursuant to this Article VI, including, without limitation, providing
the other Party with reasonable access to employees and officers (including,
without limitation, as witnesses) and other information.  The remedies provided
in this Article VI shall not be exclusive of or limit any other remedies that
may be available to the Indemnified Parties.
 
(c)           VII.           Confidential Information.
 
7.1           Confidential Information Generally.  The existence and terms and
conditions of this Agreement are confidential, and neither Party may make any
disclosures regarding this Agreement without the express prior written consent
of the other Party, except:
 
(a)           As may be required by law or legal process;

 
- 9 -

--------------------------------------------------------------------------------

 

(b)           During the course of litigation so long as the disclosure of such
terms and conditions are restricted in the same manner as is the confidential
information of other litigating parties and so long as: (i) the restrictions are
embodied in a court-entered protective order; and (ii) the Disclosing Party
informs the Receiving Party in writing in advance of the disclosure;
 
(c)           In confidence to its legal counsel, accountants, banks and
financing sources and their advisors solely in connection with complying with
financial transactions; or
 
(d)           Either party may issue a press release announcing or otherwise
disclosing the existence of this Agreement, provided the Party intending to
issue such press release or disclosure provides the other Party with a copy of
the press release or disclosure for its prior approval or disapproval, such
approval not to be unreasonably withheld.  Unless disapproved within two (2)
days from submission, any requests for approval shall be deemed approved.
 
7.2           Restrictions on Confidential Information.
 
(a)           The Receiving Party agrees not to disclose any Confidential
Information of the Disclosing Party and to maintain such Confidential
Information in strictest confidence, to take all reasonable precautions to
prevent its unauthorized dissemination and to refrain from sharing any or all of
the information with any third party for any reason whatsoever except as
required by court order, both during and after the Term of this
Agreement.  Without limiting the scope of this duty, the Receiving Party agrees
to limit its internal distribution of the Confidential Information of the
Disclosing Party only on a “need to know” basis solely in connection with the
performance of this Agreement, and to take steps to ensure that the
dissemination is so limited.
 
(b)           The Receiving Party agrees not to use the Confidential Information
of the Disclosing Party for its own benefit or for the benefit of any third
party other than in accordance with the terms and conditions of this Agreement.
 
(c)           All Grantor's Confidential Information remains the sole property
of Grantor and all Grantee' Confidential Information remains the sole property
of Grantee.
 
(d)           Upon written request of the Disclosing Party, or upon the
expiration or other termination of this Agreement for any reason whatsoever, the
Receiving Party agrees to return to the Disclosing Party all such provided
Confidential Information, including, without limitation, all copies thereof.
 
(e)           Notwithstanding anything to the contrary herein, Grantor expressly
acknowledges that Grantee may have an obligation or need to disclose certain of
Grantor’s Confidential Information to third parties and government agencies for
the limited purpose of obtaining government approval and product
development.  Grantor expressly consents to such disclosure, provided Grantee
first ensures that any third party receiving such information enters into a
written confidentiality agreement at least as restrictive as the provisions
governing Confidential Information provided for in this Agreement.
 
7.3           Survival.  The obligations set forth in this Article VII shall
apply throughout the Term of this Agreement and for a period of five (5) years
after the termination or expiration of this Agreement or any extensions hereof.
 
(d)           VIII.           Term and Termination.

 
- 10 -

--------------------------------------------------------------------------------

 

8.1           Initial Term.  This Agreement shall commence on the Effective Date
and continue for five (5) years, unless extended by the mutual written agreement
of the Parties for an additional five (5) year period(s)., (the
“Term”).  Notwithstanding the Term, the assignment of Erox Brand Assets under
Section 2.1 shall not be subject to any Term and shall be permanently effective
when made.
 
8.2           Early Termination.  Upon the occurrence of any of the following,
this Agreement may be terminated by:
 
(a)           Either Party immediately upon written notice to the other Party if
the other Party breaches any material provision of this Agreement and such
breach is: (i) incapable of cure; or (ii) capable of cure, but not cured within
sixty (60) days of the breaching Party's receipt of written notice of such
default from the non-breaching Party.
 
(b)           Either Party immediately upon the Bankruptcy of the other
Party.  Notwithstanding the above, Bankruptcy, dissolution, or insolvency of
Grantor shall not give any third party the right to terminate this
Agreement.  Grantee shall have the option to maintain this Agreement in force
pursuant to Section 365(b) of the Bankruptcy Code.
 
(c)           Mutual written agreement of the Parties.
 
8.3              Effect of Early Termination.  Upon the expiration or
termination of this Agreement for any reason whatever, all rights of Grantee
under this Agreement, with the exception of Section 2.1, shall terminate and
automatically revert to Grantor.  Grantee shall immediately discontinue all
sales and promotion of the EROX Products and shall no longer have any right to
use the Grantor Technology Assets, except as provided in Section 8.4
hereof.  Grantee shall, however, continue to have the right to use the Erox
Brand Assets for any purpose whatsoever, provided such purpose does not infringe
the Grantor Technology Assets.
 
8.4              Termination Inventory Sales.  For a period of three (3) months
after the early termination of this Agreement, Grantee may sell finished Units
of the EROX Product, as defined in Schedule C, which exist as of the date of
(“Termination Inventory”) termination in accordance with all of the terms of
this Agreement.  Any Units in the Termination Inventory not sold and remaining
after the selling period provided for in this Section shall be sold by Grantee
with the explicit, written approval of Grantor, or disposed of or destroyed in
accordance with Grantor’s instructions.
 
8.5              Survival.  Expiration or early termination of this Agreement
shall not relieve either Party of its obligations incurred prior to the
expiration or early termination.  The following provisions shall survive
expiration or early termination of this Agreement or of any extensions thereof
for a period of five (5) years or for such period of time as indicated in the
surviving provisions Sections 2.1, IV, VI, VII, VIII, and IX.
 
(e)           IX.           Miscellaneous.
 
9.1           Notices.  All notices, requests, demands and other communications
required to or permitted to be given under this Agreement shall be in writing
and shall be conclusively deemed to have been delivered:  (a) when hand
delivered to the other Party; (b) when received when sent by facsimile at the
address and number set forth below (provided, however, any notice given by
facsimile shall be deemed received on the next business day if such notice is
received after 5:00 p.m. recipient's time, or on a non-business day); (c) three
(3) business days after the same have been deposited in a United States post
office with first class or certified mail return receipt requested postage
prepaid and addressed to the Parties as set forth below; or (d) the next
business day after the same have been deposited with a nationally recognized
overnight delivery service (i.e., Federal Express, DHL, or United Parcel
Service) postage prepaid, addressed to the Parties as set forth below with next
business-day delivery guaranteed.  For the purposes of this Agreement, the
delivery addresses of the Parties are:

 
- 11 -

--------------------------------------------------------------------------------

 

If to Grantee:


CrowdGather, Inc
 20300 Ventura Blvd., Suite 330
Woodland Hills, CA 91364
Phone: 818-435-2472
Fax: 818-435-2473
Attn: Sanjay Sabnani
 
If to Grantor:
 
Human Pheromone Sciences, Inc.
84 West Santa Clara Street, Suite 740
San Jose, CA  95113
Phone: (408) 938-3030
Fax: (408) 938-3025
Attention: CEO




Each Party shall make an ordinary, good faith effort to ensure that it will
accept or receive notices that are given in accordance with this Section, and to
ensure that the receiving Party actually receives such notice.  A Party may
change or supplement the addresses given above, or designate additional
addresses by giving the other Party written notice of the new address in the
manner set forth above.  Any correctly addressed notice that is refused,
unclaimed, or undeliverable because of an act or omission of the Party to be
notified shall be deemed effective as of the first date that said notice was
refused, unclaimed, or deemed undeliverable by the postal authorities,
messenger, or overnight delivery service.
 
9.2           Entire Agreement.  This Agreement, together with any exhibits and
schedules attached hereto and incorporated herein by this reference and any
other agreements entered into pursuant to this Agreement, constitute the entire
agreement between the Parties pertaining to the subject matter contained herein,
and supersede all prior or contemporaneous agreements, representations and
understandings of the Parties.
 
9.3           Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to either Party upon any breach or default under this
Agreement shall impair any such right, power, or remedy of such Party, nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent, or approval of any kind or character on the part of either Party of any
breach or default under this Agreement, or any waiver on the part of either
Party of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing or
as provided in this Agreement.  All remedies, either under this Agreement or by
law or otherwise afforded to either Party, shall be cumulative and not
alternative.
 
9.4           Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the Parties intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible to be valid and enforceable.
 

 
- 12 -

--------------------------------------------------------------------------------

 

9.5           Arbitration.  Subject to the provisions of Section 9.6, all
disputes arising under this Agreement or the obligations of the Parties
hereunder shall be submitted to arbitration in Los Angeles, California or San
Jose, California before a panel of three arbitrators, in accordance with the
then prevailing Rules for Commercial Arbitration of the American Arbitration
Association.  The arbitrators in any such arbitration shall award costs to the
prevailing Party, but shall not be required to, award reasonable attorneys'
fees.  The decision of the arbitrators shall be final and binding on all
Parties, except that the arbitrators shall have no power to vary the terms of
this Agreement.  Judgment on the arbitrators' award may be entered in any court
in the State of California or in any other court of competent jurisdiction.
 
9.6           Applicable Law.  THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND
DELIVERED AT AND SHALL BE DEEMED TO HAVE BEEN MADE IN CALIFORNIA.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA WITHOUT REFERENCES TO PRINCIPLES OF CONFLICTS OF LAW,
REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF
THE PARTIES HERETO, EACH PARTY HEREBY IRREVOCABLY CONSENTS AND AGREES THAT ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARTIES HERETO PERTAINING TO THIS
AGREEMENT OR ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL BE
SUBMITTED TO ARBITRATION IN ACCORDANCE WITH SUBSECTION 9.5 OR, IN ACCORDANCE
WITH SUBSECTION 9.13, BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF CALIFORNIA  BY EXECUTION AND DELIVERY OF THIS
AGREEMENT; EACH PARTY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH PANEL OR COURT, AS APPLICABLE.  EACH
PARTY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
PANEL OR COURT, AS APPLICABLE.
 
9.7           Commercial Impracticability.  No Party shall be liable for any
failure to perform its obligations in connection with any action described in
this Agreement, only if such failure directly results from and is caused by any
act of God, riot, war, terrorist attack, civil unrest, flood, earthquake, or
other causes beyond such Party's reasonable control, excluding a Party's
financial condition or negligence.
 
9.8           Successors and Assigns; No Third Party Beneficiaries.  Neither
this Agreement nor any of the rights or obligations arising under this Agreement
may be assigned or transferred by Grantee, in whole or in part, without the
prior written consent of Grantor.  Notwithstanding the foregoing, this
Agreement, including, without limitation, the rights and obligations arising
under this Agreement, can be assigned upon written notice to any entity that
acquired all or substantially all of the assets of the business of Grantee that
relates to this Agreement.  This Agreement shall be binding upon and inure to
the benefit of the successors and permitted assigns of each of the Parties.
 
9.9           Construction; Headings.  The article, section and subsection
headings in this Agreement are inserted for convenience only and will not affect
in any way the meaning or interpretation of this Agreement.  The language of
this Agreement shall be construed simply and according to its fair meaning, and
shall not be construed for or against any Party hereto as a result of the source
of its draftsmanship.

 
- 13 -

--------------------------------------------------------------------------------

 

9.10           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument.  Signatures transmitted electronically
or by facsimile will be deemed original signatures.
 
9.13           Independent Contractor.  Each Party is an independent contractor
and is not and shall not be deemed to be the legal representative or agent of
the other Party for any purpose whatsoever, and neither Party is authorized by
the other Party to transact business, incur obligations (express or implied),
bill goods, or otherwise act in any manner, in the name or on behalf of the
other Party, or to make any promise, warranty, or representation in the name or
on behalf of the other Party except as permitted in this Agreement..
 
9.14           Entire Agreement; Amendment.  Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated other than by a written
instrument signed by the Party against whom enforcement of any such amendment,
waiver, discharge, or termination is sought.
 


 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, each by their duly authorized representative,
have executed this Agreement as of the date first above written.
 

 
CrowdGather, Inc
   
Date:  May 16, 2011
By: /s/ Sanjay Sabnani
 
Title: Chief Executive Officer
     
Human Pheromone Sciences, Inc.
   
Date: May 16, 2011
By: /s/ William P. Horgan
 
Title: Chief Executive Officer


 
- 15 -

--------------------------------------------------------------------------------

 
